Opinion by
Mr. Justice Fell,
The case presented by the plaintiff did not call for equitable interference by injunction. If the wall was not strictly a party wall, by common consent of the parties it had been so treated. The negotiations for the price to be paid for its use were with the mutual understanding that it was a party wall, and they terminated in an agreement on a sum, subject to be enlarged or diminished by a measurement, which was paid by the defendant. As there was not a final adjustment of the matter of compensation, it would have been better that the decree should have reserved any right the plaintiff may have in that regard. To avoid any question in the future, the decree is amended so that the dismissal of the bill is without prejudice to the right of the plaintiffs to recover whatever may be due them, and as so amended the decree is affirmed.